DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
 
Response to Arguments
Applicant’s arguments, see Pages 8-13, filed 17 January 2021, with respect to claims 1-25 have been fully considered and are persuasive.  Therefore, the § 102/103 rejections of claims 1-25 have been withdrawn. 

Drawings
The drawings are objected to because the specification refers to the beam splitter as element 14 and the image acquisition device as element 24, but it is evident that the labeling in Fig. 1 has been reversed.  
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the Examiner, the Applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Allowable Subject Matter
Claims 1-25 are allowed.

The following is an Examiner’s statement of reasons for allowance: 
Claims 1-15: None of the prior art of record, alone or in combination, teaches or discloses a system for detecting inclusions in a gemstone, comprising:
 	(a) an illumination system configured to selectively illuminate each of a plurality of spaced apart light entrance areas of the gemstone from corresponding illumination directions, and to provide a number of illumination patterns each defined by a unique combination of such light entrance areas illuminated simultaneously; and 
(b) a controller configured to control said illumination system to successively produce illumination patterns each selected so as to simultaneously provide an internal uniform illumination of one or more predetermined light exit regions of the gemstone,
 	in combination with the rest of the limitations of independent claim 1.
Claims 16-25: None of the prior art of record, alone or in combination, teaches or discloses a method for detecting inclusions in a gemstone, comprising:
 	(a) controlling an illumination system configured to selectively illuminate each of a plurality of spaced apart light entrance areas of the gemstone from corresponding illumination directions, and to provide a number of illumination patterns each defined by a unique combination of such light entrance areas illuminated simultaneously, the controlling being configured to cause the illumination system to successively produce illumination patterns each selected so as to simultaneously provide an internal uniform illumination of one or more predetermined light exit regions of the gemstone; and
 	(b) capturing a plurality of images of the gemstone when illuminated as defined in step (a), optionally at different imaging depths,
 	in combination with the rest of the limitations of independent claim 16.

Any comments considered necessary by Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to HINA F AYUB whose telephone number is (571)270-3171.  The Examiner can normally be reached on 8am-5pm ET Mon-Fri.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Kara Geisel can be reached on 571-272-2416.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Hina F Ayub/

Art Unit 2896